Citation Nr: 1546064	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-34 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.  He also served in the Virginia Army National Guard from March 1983 to March 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at a hearing conducted by a Decision Review Officer (DRO) at the RO in May 2013.  A copy of the transcript is of record.  

The Veteran also requested a hearing before the Board; however, he subsequently withdrew that request.  As such, there is outstanding hearing request. 38 C.F.R. § 20.702(d) (2014).

In a February 2015 decision, the Board reopened claims for service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus.  The Board also remanded the merits of the claims for an acquired psychiatric disorder, hearing loss, and tinnitus for further evidentiary development.  

In an August 2015 rating decision, the RO granted service connection for anxiety disorder, not otherwise specified (claimed as an acquired psychiatric disorder) and assigned a noncompensable evaluation, effective January 20, 2010.  The Board considers this a full grant of benefits sought on appeal.  As such, no further consideration is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The documents in the Virtual VA paperless claims file are duplicative of the evidence in VBMS.  

The Board notes that the Veteran submitted additional evidence pertinent to his claim after the issuance of the August 2015 supplemental statement of the case that was accompanied by a waiver of initial RO consideration.  See, September 2015 statement.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded VA examinations in October 2010 and February 2014 in connection with his claims, and the examiners opined that it was not at least as likely as not that his hearing loss and tinnitus were related to service.  However, in the February 2015 remand, the Board found that those medical opinions were inadequate because the examiners based their opinions, in part, on the fact that the Veteran did not have hearing loss at the time of his separation from service.  Therefore, the Board directed that an additional medical opinion be obtained to address the significance, if any, of the Veteran's separation examination and for the examiner to review the medical literature presented by the Veteran regarding a delayed onset of the disorders.   

Following the remand, the Veteran was afforded a VA examination in June 2015, and the examiner opined that the Veteran's hearing loss and tinnitus were not at least as likely as not related to service.  However, in providing the opinions, she did address the Veteran's separation examination and noted that there was no additional literature found in VBMS by the Veteran to support delayed onset.  Therefore, in order to ensure compliance with it remand directives, the Board finds that an additional medical opinion is needed.

Additionally, in a September 2015 statement, the Veteran reported that his bilateral hearing loss may have been aggravated by his service in the Virginia Army National Guard from March 1983 to March 1985.  Therefore, the Board finds that the type of service must be verified and that any outstanding records from this period of service should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate entity, to request the Veteran's complete service treatment records and service personnel records from his period of service in the Virginia Army National Guard from March 1983 to March 1985.

The AOJ should also determine whether the appellant served on active duty, ACDUTRA, or INACDUTRA and whether such service was federalized. 

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate his records as well as any further action to be taken.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the June 2015 VA examiner, or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hearing loss and tinnitus.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the electronic claims file, including the information that the Veteran has submitted regarding delayed onset hearing loss.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and tinnitus manifested in or is otherwise related to any period of active military service, including noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.

The examiner should specifically address the significance, if any, of the separation examination results, which the October 2010 examiner noted may be invalid.  The examiner should also address the medical literature submitted by the Veteran in June 2010, December 2010, November 2012, May 2013, and September 2015, regarding a delayed onset of hearing loss.

The examiner should also discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that any current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




